BLATCHFORD, District Judge.
The petition in this case, in involuntary bankruptcy, was filed June 19, 1S74. The only. act of bankruptcy it alleges is the failure to pay commercial paper which fell due June 4, 1874. As under the act of June 22, 1874, no person can be adjudged a bankrupt for the failure to pay commercial paper, on a petition filed before the expiration of forty days from the maturity of the paper (instead of fourteen days, as under the former law); and as this provision applies to cases commenced since December 1, 1873, this petition stands now as having been prematurely filed, and cannot be availed of after the expiration of the forty days, and cannot be amended,' but must be dismissed, without costs.